       Case 1:19-cv-00988-RB-SCY Document 45 Filed 07/16/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW MEXICO

                                                  )
 NEW MEXICO CATTLE GROWERS’                       )        Case No. 1:19-cv-00988-RB-SCY
 ASSOCIATION,                                     )
                                                  )
                        Plaintiff,                )           NOTICE OF COMPLETION
 v.                                               )
                                                  )
 UNITED STATES ENVIRONMENTAL                      )
 PROTECTION AGENCY; et al.,                       )
                        Defendants.               )
                                                  )
           and                                    )
                                                  )
 AMIGOS BRAVOS, NEW MEXICO                        )
 ACEQUIA ASSOCIATION, and GILA                    )
 RESOURCES INFORMATION                            )
 PROJECT,                                         )
                                                  )
 Intervening Cross-Claimants-Defendants.          )
                                                  )


       Per Local Rule 7.4(e), Plaintiff New Mexico Cattle Growers’ Association notifies the Court

and the parties that briefing on its motion for preliminary injunction is complete and the motion is

ready for decision.

The motion and related filings are:

 Document Name                                         Docket #            Date of Filing

 Plaintiff’s Motion for Preliminary Injunction           30                 May 26, 2020

 Declaration of Michelle Frost-Maynard In                30-1               May 26, 2020
 Support of Plaintiff’s Motion for Preliminary
 Injunction
 Declaration of Thomas J. Sidwell In Support             30-2               May 26, 2020
 of Plaintiff’s Motion for Preliminary
 Injunction


                                                 -1-
      Case 1:19-cv-00988-RB-SCY Document 45 Filed 07/16/20 Page 2 of 3




Declaration of Anthony L. Francois In                 30-3           May 26, 2020
Support of Plaintiff’s Motion for Preliminary
Injunction
Exhibit A to Francois Declaration                     30-4           May 26, 2020

Exhibit B to Francois Declaration                     30-5           May 26, 2020

Defendants’ Opposition to Plaintiff’s Motion          34             June 23, 2020
for Preliminary Injunction
Water Groups’ Response In Opposition To               40             June 30, 2020
Plaintiff’s Motion for Preliminary Injunction
Plaintiff’s Reply Brief In Support of Motion          44             July 14, 2020
for Preliminary Injunction


      DATED: July 16, 2020.                Respectfully submitted:

                                           PACIFIC LEGAL FOUNDATION

                                           By     s/ Anthony L. François
                                           ANTHONY L. FRANÇOIS (Federal Bar No. 15-74)
                                           MOLLIE R. WILLIAMS (Cal. Bar No. 322970)*
                                           930 G Street
                                           Sacramento, California 95814
                                           Telephone: (916) 419-7111
                                           Facsimile: (916) 419-7747
                                           Email: TFrancois@pacificlegal.org
                                           Email: MWilliams@pacificlegal.org
                                           Attorneys for Plaintiff,
                                           New Mexico Cattle Growers’ Association
                                           *Pro Hac Vice




                                                -2-
        Case 1:19-cv-00988-RB-SCY Document 45 Filed 07/16/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that, on July 16, 2020, I electronically transmitted the foregoing to the

Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic Filing to

registered counsel for all parties.


                                                     s/ Anthony L. François
                                                     ANTHONY L. FRANÇOIS




                                               -3-
